
	
		I
		111th CONGRESS
		1st Session
		H. R. 563
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mrs. Biggert (for
			 herself, Mr. McCaul,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Ehlers,
			 Mr. Fortenberry, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to require
		  States to provide priority under the State Children’s Health Insurance Program
		  (SCHIP) to children in families with gross income below 200 percent of the
		  Federal poverty level.
	
	
		1.Short titleThis Act may be cited as the
			 SCHIP Expansion for Kids in Need Act of
			 2009.
		2.Requiring
			 priority for SCHIP coverage of children in families with income under 200
			 percent of the Federal poverty level
			(a)Data collection
			 requirementSection 2108 of
			 the Social Security Act (42 U.S.C. 1397hh) is amended by adding at the end the
			 following new subsection:
				
					(e)Inclusion of
				certain income-related data
						(1)In
				generalEach annual report
				under this section for each fiscal year (beginning with fiscal year 2010) shall
				include information, consistent with regulations promulgated under paragraph
				(2), on the success of the State in providing health insurance coverage for
				children at various family income levels.
						(2)RegulationsIn
				order to provide consistency in the reporting of information under paragraph
				(1), the Secretary shall promulgate, not later than September 30, 2009,
				standards for data collection and statistical methodologies that must be used
				in submitting such information. Such standards shall provide for family income
				levels to be determined based on gross income relative to percentages of the
				poverty line for a family of the size
				involved.
						.
			(b)Plan for
			 coverage of low income childrenSection 2101 of such Act (42 U.S.C. 1397aa)
			 is amended by adding at the end the following new subsection:
				
					(e)Inclusion of
				plan for coverage of low income children
						(1)DevelopmentNo
				State child health plan shall be considered approved under section 2106 for a
				fiscal year (beginning with fiscal year 2010) unless—
							(A)the State has
				developed and submitted to the Secretary, not later than 6 months after the
				date of the enactment of this subsection, a plan to assure that all qualified
				low-income children (as defined in paragraph (3)) are covered by creditable
				health coverage;
							(B)such a plan has
				been approved under paragraph (2); and
							(C)the State
				implements such plan beginning with fiscal year 2010.
							(2)Review and
				approvalThe Secretary
				shall—
							(A)promptly review
				plans submitted under paragraph (1)(A);
							(B)approve such plan
				if the Secretary determines that the plan is reasonably designed to assure the
				coverage described in such paragraph, effective as for the plan year beginning
				in fiscal year 2010; or
							(C)disapprove such
				plan if the Secretary determines that the plan is not so reasonably
				designed.
							(3)Opportunity for
				resubmittalIf the Secretary disapproves a plan under paragraph
				(2)(C), the Secretary shall provide the State with an opportunity to resubmit a
				modified plan under paragraph (1)(A) that meets the requirement of paragraph
				(2)(B).
						(4)NotificationThe
				Secretary shall promptly notify the State involved of the approval or
				disapproval of a plan submitted under paragraph (1)(A), or resubmitted under
				paragraph (3).
						(5)Qualified
				low-income childrenIn this subsection and section 2105(c)(8),
				the term qualified low-income child means a child—
							(A)the gross income
				of whose family does not exceed 200 percent of the poverty line for a family of
				the size involved; and
							(B)who meets all
				eligibility requirements, other than those related to income, to be a targeted
				low-income
				child.
							.
			(c)Limitation on
			 use of SCHIP fundsSection
			 2105(c) of such Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the
			 following new paragraph:
				
					(8)Limitation based
				on increases in income eligibility
						(A)In
				generalSubject to subparagraph (B), in the case of a State that
				increases its income eligibility level under its State child health plan above
				the level in effect as of the date of the enactment of this paragraph, payment
				shall not be made to a State under this section for any amount expended for an
				individual whose family income exceeds the income eligibility level under its
				State child health plan as of such date unless the State demonstrates to the
				satisfaction of the Secretary that no more than 10 percent of qualified
				low-income children (as defined in section 2101(e)(5)) residing in the State
				are not covered under creditable health coverage.
						(B)Safe harbor for
				qualified low-income children and currently eligible
				childrenSubparagraph (A) shall not apply to limit payment under
				this section for amounts expended for—
							(i)qualified
				low-income children (as so defined); or
							(ii)any child who
				meets eligibility standards under the State child health plan as in effect as
				of the date of the enactment of this
				paragraph.
							.
			
